UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

THOMAS COLON,
Plaintiff,
- against -

THE CITY OF NEW YORK, STEVEN
BANKS, JENNIFER YEAW, JILL BERRY,
MARK L, NEAL, MATTHEW BRUNE,
MARTHA CALHOUN, PAUL LIGRESTI,
ISAAC McGINN and JOHN and JANE DOE
(said names being fictitious, the persons
intended being those who aided and abetted
the unlawful conduct of the named
Defendants),

Defendants.

 

 

PAUL G, GARDEPHE, U.S.D.J.:

ORDER

19 Civ. 10435 (PGG)

In the parties’ joint letter dated February 12, 2020 (Dkt. No. 37), Plaintiff asks

that the initial pretrial conference scheduled for February 20, 2020 be adjourned. Accordingly,

the conference is adjourned to Mareh 5, 2020 at 10:15 a.m. in Courtroom 705 of the Thurgood

Marshall United States Courthouse, 40 Foley Square, New York, New York.

Dated: New York, New York
February 16, 2020

SO ORDERED.

foal Cas

Paul G. Gardephe
United States District Judge

 
